UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6173



JACKIE MCKUBBIN, a/k/a Jack,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Chief
District Judge. (CR-95-5-V, CA-96-129-3-V)


Submitted:   August 28, 1997          Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Gretchen C.F. Shappert, As-
sistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny Appellant's motion for appointment of
counsel, grant his motion to hear the appeal on the original rec-

ord, deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. McKubbin v. United States,
Nos. CR-95-5-V; CA-96-129-3-V (W.D.N.C. Nov. 8, 1996; Jan. 22,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2